IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 38711

STATE OF IDAHO,                                  )      2012 Unpublished Opinion No. 337
                                                 )
       Plaintiff-Respondent,                     )      Filed: January 26, 2012
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
JEREMY JASON HOBBS,                              )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Timothy Hansen, District Judge.

       Judgment of conviction and unified sentence of thirty years, with a minimum
       period of confinement of fifteen years, for voluntary manslaughter, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Jeremy Jason Hobbs pled guilty to voluntary manslaughter, Idaho Code § 18-4006(1) and
use of a firearm during the commission of a crime, Idaho Code § 19-2520. The district court
sentenced Hobbs to a unified term of thirty years, with a minimum period of confinement of
fifteen years. Hobbs appeals asserting that the district court abused its discretion by imposing an
excessive sentence.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.


                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Hobbs’s judgment of conviction and sentence are affirmed.




                                                   2